990 So.2d 1274 (2008)
In re W. Jeffrey HOLLINGSWORTH.
No. 2008-OB-2169.
Supreme Court of Louisiana.
September 23, 2008.

ORDER
Considering the Petition for Resignation from the Practice of Law filed by Ward Jeffrey Hollingsworth,
IT IS ORDERED that the petition of Ward Jeffrey Hollingsworth, Louisiana Bar Roll number 6959, seeking to voluntarily resign from the practice of law in the State of Louisiana pursuant to Supreme Court Rule XVIII, § 5 be and is hereby granted.
/s/ Jeannette T. Knoll
Justice, Supreme Court of Louisiana
*1275